Title: From Jonathan Trumbull, Jr. to Moses Hazen, 9 June 1783
From: Trumbull, Jonathan, Jr.
To: Hazen, Moses


                  
                     Sir
                     Head Quarters 9th June 1783
                  
                  His Excellency the Comr in Chief directs me to inform you, that since Writing to you this Morng he finds that Colo. Stewart, at your Application, is going to Pompton, for the purpose of mustering your Regiment.
                  This Opportunity formg a good Conveyance, and as it Will at the same Time save Delay, His Excy has directed a Number of Discharges to be sent by Colo. Stewart, which are to be used for such Men of the Regiment as are inclined to take Benefit from them—The General expects that Colo. Stewart will take from you a Return of such Men as do not choose to receive their Discharges. I Am &c.
                  
                     J. T——ll
                     
                  
               